Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment filed on 14 March 2022.  As directed by the Amendment, claims 1, 3, 6, and 16-17 have been amended, and claim 2 has been canceled.  Claims 1 and 3-17 are pending in the application.

Response to Arguments
The arguments presented on pages 14-17 of the Remarks filed on 14 March 2022 have been fully considered by the Examiner and are addressed below.

Regarding the previous rejection of claim 17 under 35 U.S.C. § 101, the Examiner agrees that the present amendment specifying a “non-transitory computer program product” places the claim squarely within one of the statutory categories of invention.  Accordingly, the previous rejection of claim 17 under 35 U.S.C. § 101 is withdrawn.

Regarding the previous rejections of claims 1-17 under 35 U.S.C. § 112(a), the cancellation of claim 2 renders its rejection moot.  The arguments concerning the rejections of the remaining claims 1 and 3-17 under 35 U.S.C. § 112(a) are not persuasive.
	In the previous office action, the Examiner asserted that the non-patent literature “Werbos” reference cited by the Applicant in the Specification may not be relied upon to support “essential material,” as it is neither an issued patent nor a published patent application.  The Applicant argues on pages 16-17 of the Remarks that Werbos is not relied upon to provide essential material, and that the “basic backpropagation” taught by Werbos would be known to one of ordinary skill in the art, and that “one skilled in the art would have known how to optimize the weight matrixes Wvx and Wvm even without the description provided by Werbos.” (Remarks, pg. 17):

    PNG
    media_image1.png
    673
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    596
    590
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    157
    569
    media_image3.png
    Greyscale


	As stated in the previous rejection, the Examiner maintains that backpropagation as taught by Werbos would not provide support for determining the values of weight matrices Wvx and Wvm, as the backpropagation taught by Werbos is typically used to adjust internal weight values in a neural network, and not for determining weight matrices that are then used to transform vectors by adjusting their dimensionality as presently claimed.  Likewise, as will be discussed in further detail below, the Examiner contends that the mere knowledge of backpropagation would not allow one of ordinary skill in the art to “reasonably conclude that the inventor had possession of the claimed invention,” as required by MPEP 2163.  

	Regardless, the Examiner accepts the Applicant’s assertion that the instant claims do not rely upon Werbos for support, and looks now to the remainder of the specification.

	Amended exemplary independent claim 1 recites 

    PNG
    media_image4.png
    315
    708
    media_image4.png
    Greyscale

	How is this “converted vector” calculated?  Claim 1 also recites:


    PNG
    media_image5.png
    394
    731
    media_image5.png
    Greyscale

The two recited equations are mathematical transformations wherein the dimensionalities of the input and/or recurrent input vectors xt and mt-1 are adjusted by multiplying them by weight matrices Wvx and Wvm, respectively.  
	
	The above dimensionality-changing transformations are the key feature of the claimed invention, as generating a converted vector vt having a dimensionality that is less than the sum of the dimensionalities of the input and recurrent input vectors allows for a desired reduced computational complexity in the recurrent neural network. (PGPUB, ¶ [0005] “However, conventional methods have difficulty in
efficiently reducing the computational complexity in recurrent neural networks, and improvement thereof has been called for.”;
PGPUB, ¶ [0019] “the pattern recognition apparatus according to the embodiment is configured to calculate a converted vector with the number of dimensions reduced by conversion on the input and the recurrent input to the RNN layer, calculate an RNN output vector from the converted vector, and output the RNN output vector. With this structure, the pattern recognition apparatus is capable of automatically optimizing allocation of the numbers of dimensions between the input and the recurrent input to the RNN layer after reduction in dimensions, and enables efficient reduction in computational complexity.” (emphasis added)

	How are the values for the weight matrices Wvx and Wvm chosen in order to advantageously reduce the dimensionality of the input and/or recurrent input vectors?  Paragraph 19 as cited above states that the allocation of the number of dimensions for the two vectors (and necessarily, the values of the associated weight matrices) are “automatically optimiz[ed]”.  
How is this “automatic optimization” performed?  The specification states that it is performed “using learning data” (PGPUB [0043] “In the pattern recognition apparatus according to the present embodiment, the weight matrixes used by the input converting unit 21 of the RNN layer 20 for calculating the converted vector v,, that is, the weight matrixes Wvx and Wxm in Expression (1) or Expression (5) described above can be optimized using learning data, for example, by the method disclosed in the following reference document.” [The “following reference document” is the above-mentioned Werbos reference that the Applicant states is not necessary to provide support for the instant claims.]  Paragraphs [0045], [0047], and [0064] also recite using “learning data” to enable automatic allocation and optimization of the dimensionalities of the input and recurrent input vectors.
Regarding the “learning data,” and the assumed (but not disclosed) associated learning method, what does the learning data look like – is it labeled or unlabeled? Synthetically generated or drawn from historic data? What learning method is used – is it supervised or unsupervised?  Are the optimum values for the input vector weight matrix learned separately from the optimum values for the recurrent input vector weight matrix, or may they both be learned at the same time?  Is there a “loss equation” or similar quality/accuracy metric that is applied to candidate matrix weights during the learning in order to judge their suitability?  How is the learning terminated when it is determined that the “optimum” weight values have been found?  The instant disclosure is silent regarding all of these questions, or any discussion at all of the learning data and associated learning method(s).

In short, the Examiner contends that “automatically optimizing allocation of the numbers of dimensions between the input and the recurrent input to the RNN layer after reduction in dimensions” in order to achieve the stated goal of “enables efficient reduction in computational complexity” as recited in ¶ [0019] is the central feature of the claimed invention.  Yet, the actual determination of the values for the weight matrices claimed in independent claim 1 has essentially been left as an exercise for the reader, and the Examiner further contends that one of ordinary skill in the art could not “reasonably conclude that the inventor had possession of the claimed invention” as required by MPEP 2163.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1 and 3-17 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.

Regarding claim 1, the claim recites the input converting unit of the RNN layer performs conversion, for each step, on an input vector and a recurrent input vector, and calculates and outputs a converted vector of which the number of dimensions is smaller than the sum of the number of dimensions of the input vector and the number of dimensions of the recurrent input vector.
-and-

    PNG
    media_image5.png
    394
    731
    media_image5.png
    Greyscale


The Examiner contends that although the claim describes a desired result (the generation of a converted vector “of which the number of dimensions is smaller than the sum of the number of dimensions of the input vector and the number of dimensions of the recurrent input vector”) and also describes adjusting the dimensionalities of the input and recurrent input vectors using weight matrices Wvx and Wvm, neither the claim nor the instant specification details how to determine the appropriate values of the weight matrices.

Paragraph [0023] of the Pre-Grant Publication (PGPUB) for the instant disclosure recites that “For example, the input converting unit 21 calculates a converted vector vt at a step t by Expression (1) given below, from an input vector xt at the step t and a recurrent input vector mt-1
vt = Wvx * xt + Wvm * mt-1		(Expression 1)
Wvx is a weight matrix for the input vector xt and Wvm is a weight matrix for the recurrent input vector mt-1.” [The weight matrixes Wvx and Wvm, when multiplied by their respective vectors, may each serve to produce a result vector of differing dimensionality compared to the original vector.  These result vectors are then concatenated together to form the “converted vector” vt.]


Paragraph [0045] of the PGPUB recites “This structure enables automatic determination as to which of the input vector xt and the recurrent input vector mt-1 should be provided with a larger weight, by using learning data, and enables automatic optimization of the allocation of the numbers of dimensions between the input vector xt and the recurrent input vector mt-1 for the converted vector vt.” (emphasis added), and paragraph [0047] recites “When transformation in the input converting unit 21 of each RNN layer 20 is optimized using learning data, optimum allocation of the numbers of dimensions between the input vector and the recurrent input vector is automatically determined in each of the RNN layers 20.” (emphasis added)

Regarding the above learning and optimization, paragraphs [0043-44] of the specification recite that ”[…]the weight matrixes Wvx and Wxm in Expression (1) or Expression (5) described above can be optimized using learning data, for example, by the method disclosed in the following reference document.” [The “following reference document is a piece of non-patent literature which the Applicant argues is not necessary to support the claims.]

	The claims and instant disclosure are silent regarding how to particularly calculate and/or optimize the values of the weight matrixes such as Wvx and Wxm that are necessary for the generation of the “converted vector” as described in claim 1.  The “learning data” recited in the specification is not described in any detail, nor are any learning methods described that might the learning data.
	While a practitioner of ordinary skill in the art might, if presented with the stated problem, be able to generate suitable learning data and devise a suitable learning method in order to calculate the values for the various weight matrices recited in the claims, the practitioner, after examining the instant claims and disclosure, would not be able to “reasonably conclude that the inventor had possession of the claimed invention” as required by MPEP 2163.

	Independent claims 16 and 17 recite similar limitations as claim 1 and are rejected under the same rationale as applied to claim 1 above.

	Claims 3-15 depend from independent claim 1 and inherit the deficiencies of claim 1 discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT R GARDNER/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126